SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

810
CA 16-00023
PRESENT: SMITH, J.P., CARNI, LINDLEY, DEJOSEPH, AND SCUDDER, JJ.


IN THE MATTER OF THE GUARDIANSHIP OF
ALISSA JOY MCDONALD.
------------------------------------------------                   ORDER
DAVID B. LANZONE, PETITIONER-APPELLANT,

CHRISTOPHER S. MCDONALD, PETITIONER-RESPONDENT.


BOND, SCHOENECK & KING, PLLC, ROCHESTER (NICOLE M. MARRO OF COUNSEL),
AND COHEN & GRIGSBY, P.C., PITTSBURGH, PENNSYLVANIA (CHRISTINA
MCKINLEY OF COUNSEL), FOR PETITIONER-APPELLANT.

DAVIDSON FINK LLP, ROCHESTER (ROBERT G. GREENE OF COUNSEL), FOR
PETITIONER-RESPONDENT.


     Appeal from an order of the Surrogate’s Court, Monroe County
(John M. Owens, S.), entered October 13, 2015. The order, among other
things, denied the petition of David B. Lanzone for property
guardianship of Alissa Joy McDonald.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on August 23, 2016,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    September 30, 2016                     Frances E. Cafarell
                                                   Clerk of the Court